                      Case 1:19-cv-01277-APM Document 8 Filed 05/15/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                  Exxon Mobil Corporation                      )
                             Plaintiff                         )
                                v.                             )      Case No. 19-cv-1277
              Corporacion CIMEX S.A., et al.                   )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Exxon Mobil Corporation                                                                                       .


Date:          05/15/2019                                                                        /s/
                                                                                         Attorney’s signature


                                                                                     Jared R. Butcher (986287)
                                                                                     Printed name and bar number
                                                                                      Steptoe & Johnson LLP
                                                                                     1330 Connecticut Ave NW
                                                                                      Washington, DC 20036

                                                                                               Address

                                                                                       jbutcher@steptoe.com
                                                                                            E-mail address

                                                                                          (202) 429-6266
                                                                                          Telephone number

                                                                                          (202) 429-3902
                                                                                             FAX number
